Name: Commission Implementing Decision (EU) 2018/1499 of 8 October 2018 amending Implementing Decision (EU) 2018/954 laying down certain protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (notified under document C(2018) 6662) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: marketing;  animal product;  Europe;  agricultural policy;  regions of EU Member States;  means of agricultural production;  agricultural activity;  international trade
 Date Published: 2018-10-09

 9.10.2018 EN Official Journal of the European Union L 253/76 COMMISSION IMPLEMENTING DECISION (EU) 2018/1499 of 8 October 2018 amending Implementing Decision (EU) 2018/954 laying down certain protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (notified under document C(2018) 6662) (Only the Bulgarian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4)thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4)thereof, Whereas: (1) Peste des petits ruminants (PPR) is a severe viral disease of small ruminants, namely sheep and goats, which is transmitted primarily via direct contact. Morbidity and mortality due to PPR can be very high, especially in areas where PPR occurs for the first time, and it can have a serious economic impact on the agricultural sector. PPR is not transmissible to humans. PPR is endemic in many countries of Africa, the Middle East and Asia, and it is of great concern for animal health and welfare. (2) Council Directive 92/119/EEC (3) lays down general measures to be taken for the control of certain animal diseases, including PPR. These include control measures to be taken in the event of the suspicion and the confirmation of PPR in a holding. These control measures also include the establishment of protection and surveillance zones around outbreaks and other additional measures to control the spread of that disease. (3) On 23 June 2018, Bulgaria notified the Commission and the other Member States of one outbreak of PPR, in 3 small ruminant holdings, where animals from those holdings graze together in the municipality of Bolyarovo, in the region of Yambol in Bulgaria. A second outbreak was notified on 28 June 2018, in the region of Burgas. (4) Bulgaria took the control measures provided for in Directive 92/119/EEC, and in particular the stamping out of infected herds, and the establishment of protection and surveillance zones around the outbreaks as provided for in that Directive. Surveillance has also been intensified in the municipalities neighbouring the affected zones, as well as in the municipalities located along the border of the Union with third countries not free of PPR. (5) In order to prevent the spread of the disease to other parts of Bulgaria, to other Member States and third countries, the Commission subsequently took additional measures through the adoption of Commission Implementing Decision (EU) 2018/954 (4) providing for additional protective measures and prohibiting the dispatch of consignments of small ruminants and the placing on the market of certain products derived from small ruminants from the municipalities of Bolyarovo and Elhovo in the region of Yambol and the municipalities of Sredets, Sozopol, Primorsko, Malko Tarnovo and Tsarevo in the region of Burgas. (6) Since the adoption of Implementing Decision (EU) 2018/954 Bulgaria notified the Commission of another five new outbreaks of PPR, all within the restricted areas of the region of Yambol of that Member State. (7) On 18 September 2018, Bulgaria notified the Commission and the other Member States of the results of a serological surveillance conducted around the previously confirmed PPR outbreaks. According to the results of this surveillance, animals with antibodies against the PPR virus have been detected in holdings located within the already restricted areas, without reported clinical manifestations of the disease. A number of these holdings are located very close to the border between these resticted areas and the rest of the Bulgarian territory, where no outbreaks of PPR have been reported to date. (8) As a result of the location of the seropositive animals and the absence of clinical manifestations it is necessary to expand the area where additional protective measures for PPR apply and implement additional protective measures within this new area prohibiting the dispatch of consignments of small ruminants and certain products derived from small ruminants, in order to prevent any possible spread of PPR. Implementing Decision (EU) 2018/954 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 After Article 3 of Implementing Decision (EU) 2018/954, the following Article 3a is inserted: Article 3a 1. Bulgaria shall prohibit the dispatch of the following commodities within the areas listed in the Annex: (a) small ruminants; (b) semen, ova and embryos of small ruminants. 2. By way of derogation from the prohibition provided for in point (1) of this Article, the competent authority may authorise the movements of small ruminants to a destination located within the areas listed in the Annex, provided that the holding of origin is not subject to any of the restrictions provided for in Directive 92/119/EEC in relation to peste des petits ruminants and the small ruminants comply with the following conditions: (a) All the small ruminants at the holding of origin were clinically checked on the day of dispatch and did not show any clinical symptoms of peste des petites ruminants; (b) The small ruminants are dispatched directly to a slaughterhouse designated by the competent authority and located within the areas listed in the Annex, in order to be slaughtered immediately; (c) The small ruminants were subjected to a diagnostic test for the detection of antibodies against peste des petits ruminants with negative results no more than 7 days prior to the date of dispatch; (d) A serological survey was conducted at the holding of origin, no more than 14 days before the date of dispatch, involving sampling of a sufficient number of small ruminants to detect at least a seroprevalence of 5 % with 95 % level of confidence, with negative results; Article 2 The Annex to Implementing Decision (EU) 2018/954 is replaced by the text set out in the Annex to this Decision. Article 3 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 8 October 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69). (4) Commission Implementing Decision (EU) 2018/954 of 4 July 2018 laying down certain protective measures in order to prevent the spread of peste des petits ruminants in Bulgaria (OJ L 168, 5.7.2018, p. 7). ANNEX The following provinces in Bulgaria:  the province of Yambol,  the province of Burgas,  the province of Haskovo.